NOS. 07-11-00189-CV; 07-11-0190-CV; 07-11-0191-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 28, 2011


                         IN THE INTEREST OF J.S., J.H., J.H.


            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

    NO. 74,752-D, 78,212-D, 79,585-D; HONORABLE DON R. EMERSON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                            ABATEMENT AND REMAND


      Following termination of their parental rights, appellants, Barbara Wesley and

Caleb Huggins, filed notices of appeal through their appointed trial counsel. However,

within the time for perfecting an appeal, counsel filed an amended notice of appeal that

included affidavits of indigence for both Wesley and Huggins. The clerk’s records in

each of these causes reflect that trial counsel was permitted to withdraw from

representation of appellants on appeal. Thus, both appellants have filed affidavits of

indigency, but do not appear to be represented by counsel on appeal. We abate these

appeals and remand the causes.


      In Texas, there is a statutory right to counsel for indigent persons who respond in

opposition to a parental termination case filed by a governmental entity. TEX. FAM.
CODE ANN. § 107.031(a)(1) (West 2008); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003).

Therefore, we abate the appeals and remand the causes to the trial court for further

proceedings. Upon remand, the trial court is directed to determine if appellants are

indigent, and whether attorney ad litems should be appointed to represent them on

appeal.


      Should the trial court determine that appellants are indigent and entitled to

appointment of counsel, the trial court is directed to appoint counsel and provide

counsel's name, address, telephone number, and state bar number to the Clerk of this

Court immediately upon such appointment. Any orders issued shall be included in

supplemental clerk's records for the cause in which the order is entered, and these

supplemental clerk’s records are to be filed with the Clerk of this Court on or before

October 28, 2011.


      The trial court is directed to hold any hearings it deems necessary to comply with

this order. Any such hearings shall be recorded and a supplemental reporter's record

containing these hearings shall be filed with the Clerk of this Court on or before October

28, 2011.


      It is so ordered.



                                                       Per Curiam




                                            2